
	
		I
		111th CONGRESS
		2d Session
		H. R. 6308
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Bartlett (for
			 himself, Mr. Brady of Pennsylvania,
			 Mr. Cummings,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Schwartz,
			 Mr. Carney,
			 Mr. Critz,
			 Mr. Kanjorski,
			 Mr. Dent, Mr. Smith of New Jersey,
			 Mr. Gerlach,
			 Mr. Shuster,
			 Mr. Platts,
			 Mr. Holden,
			 Mr. Pascrell,
			 Mr. Pitts,
			 Mr. Lance,
			 Mr. Kratovil,
			 Mr. LoBiondo,
			 Mr. Thompson of Pennsylvania,
			 Mr. Ruppersberger,
			 Ms. Edwards of Maryland,
			 Mr. Andrews,
			 Mr. Castle,
			 Mr. Hoyer, and
			 Mr. Sarbanes) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To grant the consent of the Congress to the SMART
		  Research and Development Compact.
	
	
		1.Short title,
			 findings
			(a)Short
			 titleThis Act may be cited as the SMART Research and Development
			 Compact.
			(b)FindingsThe
			 Congress makes the following findings:
				(1)The shared
			 borders, similar economic, environmental, and socioeconomic traits as well as
			 the common historical attributes between the residents of Delaware, Maryland,
			 New Jersey, and Pennsylvania, bind the 4 States into a common Mid-Atlantic
			 region.
				(2)This region
			 presents a rich framework of approximately 618 colleges and universities,
			 including approximately 38 leading engineering colleges with a variety of
			 technical expertise and ingenious research and development programs within
			 every field of science and technology.
				(3)This region
			 contains a variety of federally owned and generated laboratories or
			 organizations assigned with the task of performing needed research and
			 development in most of our Nation’s technical areas, highlighted by defense,
			 transportation, health, energy, and communications.
				(4)This region
			 possesses a great wealth of private manufacturers, laboratories, and nonprofit
			 organizations in each of the scientific and technological pursuits, such as
			 homeland security, defense, aerospace, manufacturing, information systems,
			 materials, chemicals, medical applications, and pharmaceuticals.
				(5)Increased
			 cooperation between the above-mentioned institutions and the 4 State
			 governments may effectively enhance the region’s contribution to the United
			 States in all fields of science and technology and promote academic, private
			 and public research and development, technical enterprise, and intellectual
			 vitality.
				(6)An organization
			 assigned with the task of linking various institutions across different
			 jurisdictions and promoting working partnerships may further assist the United
			 States by providing a model for the rest of the Nation for the effective use of
			 limited national, State, and local funding resources.
				2.Consent to
			 compactThe Congress consents
			 to the SMART Research and Development Compact if that compact is entered into
			 by two or more of the following States: The State of Delaware, the State of
			 Maryland, the State of New Jersey, and the Commonwealth of Pennsylvania. The
			 compact reads substantially as follows:
			
				SMART
			 RESEARCH AND DEVELOPMENT COMPACT
				ARTICLE
			 I.The purpose of this compact
			 is to promote the contribution of the Mid-Atlantic region to the Nation’s
			 research and development in science and technology, and to create a multi-State
			 organization that shall be known as the SMART (Strengthening the Mid-Atlantic
			 Region for Tomorrow) Organization (hereinafter in this compact referred to as
			 the Organization). The purpose of the Organization is to oversee
			 and help facilitate the acquisition of research and development funding, and to
			 enhance the cooperation, formation of partnerships, and sharing of information
			 among businesses, academic institutions, Federal and State governmental
			 agencies, laboratories, federally owned and operated laboratories, and
			 nonprofit entities, within Delaware, Maryland, New Jersey, and
			 Pennsylvania.
				ARTICLE
			 II.This compact takes effect
			 upon ratification by two or more of the following States: The State of
			 Delaware, the State of Maryland, the State of New Jersey, and the Commonwealth
			 of Pennsylvania, pursuant to the consent of
			 Congress.
				ARTICLE
			 III.The States, which are
			 parties to this compact (hereinafter referred to as party
			 States), do hereby establish and create the Organization as a joint
			 organization which shall be known as the SMART Organization.The leadership of the Organization shall
			 consist of a Board of Directors that shall include a representative from each
			 party State, appointed as provided by the law of that State, and
			 representatives from each technology class described in Article IV from the
			 party States. Board Members may include any business, academic institution,
			 nonprofit agency, Federal or State governmental agency, laboratory, and
			 federally owned and operated laboratory within the party States.The leadership of the Organization shall
			 oversee and direct the projects, administration, and policies of the
			 Organization. The Board of Directors may create and utilize the services of
			 technology-designated Working Groups to identify goals and sources of funding,
			 establish research and development projects, detect new technology advances for
			 the region to pursue, and facilitate cooperation among regional entities. The
			 Board of Directors and Working Groups in the Organization shall serve without
			 compensation and shall hold regular quarterly meetings and such special
			 meetings as their business may require.The Organization shall adopt bylaws and any
			 other such rules or procedures as may be needed. The Organization may hold
			 hearings and conduct studies and surveys to carry out its purpose. The
			 Organization may acquire by gift or otherwise and hold and dispose of such
			 money and property as may be provided for the proper performance of its
			 functions, may cooperate with other public or private groups, whether local,
			 State, regional, or national, having an interest in economic or technology
			 development, and may exercise such other powers as may be appropriate to
			 accomplish its functions and duties in connection with the development of the
			 Organization and to carry out the purpose of this
			 compact.
				ARTICLE
			 IV.Not including State
			 Representatives, the Organization Board of Directors and Technology Working
			 Groups may represent and originate from the following technology classes:
			 information technology, sensors, rotorcraft technology, manufacturing
			 technology, fire/EMS, financial technology, alternative fuels, nanotechnology,
			 electronics, environmental, telecommunications, chemical and biological,
			 biomedical, opto-electric, Materials/Aerospace, and defense systems including
			 directed energy, missile defense, future combat systems, and unmanned aerial
			 vehicles. The SMART Organization may at any time, upon approval by the Board of
			 Directors, designate and assign new technology classes and may at any time
			 remove an existing class from this Article and the Organization's
			 activities.
				ARTICLE
			 V.The Board of Directors
			 shall appoint a full-time paid executive director, who shall be a person
			 familiar with the nature of the procedures and the significance of scientific
			 funding, research and development, economic development, and the informational,
			 educational, and publicity methods of stimulating general interest in such
			 developments. The duties of the executive director are to carry out the goals
			 and directives of the Board of Directors and administer the actions of each
			 Working Group as chairman. The executive director may hire a staff and shall be
			 the administrative head of the Organization, whose term of office shall be at
			 the pleasure of the Board of Directors.
				ARTICLE
			 VI.This compact shall
			 continue in force and remain binding upon each party State until 6 months after
			 the party State gives notice of its intent to withdraw to the other party
			 States.
				.
		3.Right to alter,
			 amend, or repealThe Congress
			 expressly reserves the right to alter, amend, or repeal this Act.
		
